Citation Nr: 0410083	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from December 1968 to May 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2002 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO denied service connection for post-traumatic stress 
disorder (PTSD).  

In his substantive appeal, VA Form 9, received in May 2003, the 
veteran requested a hearing at the RO before a Member of the Board 
(now Veterans Law Judge).  However, in July 2003, he completed a 
form indicating that he no longer wanted a hearing.  Therefore, 
the Board deems his request for a hearing withdrawn.  See 38 
C.F.R. § 20.704(e) (2003).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA eliminated the requirement of submitting a well-grounded 
claim, and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In this case, VA notified the veteran by letter dated in May 2002 
that VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it was his 
responsibility to provide VA sufficient information to obtain 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) , especially 
when considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities-his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service medical 
records are on file, as are his VA medical treatment records.  
There is no indication that other Federal department or agency 
records exist that should be requested.  He was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested and 
notified in the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Additionally, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini further held that the Secretary 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court shall 
. . . take due account of the rule of prejudicial error")".  Id at 
13.

In this particular case, the May 2002 VCAA letter from the RO 
advising the veteran of his rights in VA's claims process predated 
the RO's November 2002 decision initially adjudicating his claim.  
Accordingly, that VCAA letter complied with the sequence of events 
(i.e., letter before denial) stipulated in the Pelegrini decision.


Legal Criteria

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Furthermore, service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Although service connection may be 
established based on other in-service stressors, the following 
provisions apply for specified 
in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).


If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service members, 
or clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates that 
a personal assault occurred.  C.F.R. § 3.304(f)(3).

The veteran does not claim that his alleged stressor is based on a 
personal assault.  Accordingly, inasmuch as a revision to 38 
C.F.R. § 3.304(f) was not substantive except as to cases involving 
personal assault, and other changes were made merely to improve 
the organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Where VA determines that the veteran did not engage in combat, his 
lay testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate his 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Those service records that are available 
must support and not contradict his lay testimony concerning the 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

Service personnel records disclose that the veteran had service in 
Vietnam from May 1969 to September 1971.  His military occupation 
specialty (MOS) was cook.  He was not awarded a Purple Heart Medal 
for wounds sustained in action, nor did he receive the Combat 
Infantryman Badge or other citation for valor.  His service 
medical records, including a report of an examination in February 
1973 for separation from service, are negative for psychiatric 
abnormalities.  When he was examined in April 1979 for enlistment 
in the reserves, he denied nervous trouble of any sort, and he was 
found to be psychiatrically normal.

VA outpatient records, dated from February 2000 to June 2003, 
contain a diagnosis of PTSD.  According to a November 2001 
treatment entry, the veteran reported that he was in a combat zone 
in Vietnam where he was under fire numerous times and where he 
witnessed other American soldiers who were "blown up."  He 
remarked that his MOS was cook, but noted that he often served as 
a gunner on convoys.  He indicated that he had experienced 
persistent depression and sleep problems over the years, as well 
emotional numbness and difficulty maintaining relationships.  In 
May 2002, he indicated that he had trouble sleeping and that he 
was hypervigilant with an exaggerated startle response.  He noted 
that he lacked trust in others and was socially isolated.  In 
April 2003, a VA clinician expressed his conviction that the 
veteran had PTSD.  

The veteran provided statements in May 2002 discussing events he 
identified as stressors.  These statements were in response to a 
request by the RO that he complete a PTSD questionnaire.  The 
essence of his statements follows.  He thought the plane bringing 
him to Vietnam would be shot down.  The pilot, running low on 
fuel, had to make a crash landing while trying to avoid enemy 
fire.  The crash landing took place in 1968 in Long Binh.  The 
veteran was a cook, but also drove a truck in convoys, and 
sometimes rode "shotgun," operating a 60-caliber machine gun.  It 
was not unusual for convoys to receive sniper fire.  He was 
involved in these convoys during the last part of 1969 and 1970.  
He once saw another soldier get shot in the head, but does not 
remember his name.  Also, in 1969 or the middle of 1970, the 
veteran's unit received an incoming rocket round, which could not 
be found by the demolition crew-he could not remember if anyone 
was killed by the round.  This incident took place in Cam Ranh 
Bay.  Also, during 1969 or the middle of 1970, an air force base 
was hit, jet fuel exploded, and the enemy tried to overrun the 
compound.  This incident also occurred at Cam Ranh Bay.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in a memorandum dated in July 2002, responded to the 
RO's request for information about the veteran's service in 
Vietnam.  The USASCRUR indicated the request could not be 
effectively researched because of insufficient stressor 
information.  The USASCUR further advised that it required detail 
such as specific dates, within 60 days, locations, and full name 
of casualty.  

In a letter to the veteran dated in August 2002, the RO 
acknowledged receipt of the veteran's PTSD questionnaire.  
However, the RO asked for additional information (of the type 
mentioned by the USASCRUR), to include more detail about the 
alleged stressful events.  Also, the veteran was asked to narrow 
the time frame of the events to within a 60-day period.  


In his substantive appeal received in May 2003, the veteran 
identified Generals Delman and Car[t]wright as having worked at a 
headquarters company in Vietnam.  He remarked that these 
individuals could support his statement about rocket attacks at 
Cam Ranh Bay and sniper attacks on convoys.  He indicated that he 
was trying to contact a number of individuals who could provide 
statements supporting his account of stressful events in Vietnam.  
But no such statements are forthcoming.  

In view of the veteran's duty assignment in Vietnam as a cook and 
the absence of any awards or decorations denoting combat exposure, 
the Board finds that he did not engage in combat against enemy 
forces.  See VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on reconsideration, 1 
Vet. App. 406 (1991).  His mere presence in Vietnam is not 
sufficient, in and of itself, to conclude that he had combat, per 
se.  And although it is not an absolute requirement that he 
necessarily have been in actual physical proximity to the 
incidents alleged, or have had first hand experience in them, or 
even personal participation, there still needs to be objective 
(i.e., independent) evidence of a stressful event that is 
sufficient to imply his personal exposure to the incidents 
alleged.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There simply is no such 
supporting evidence in this particular case, though.  
Consequently, his lay testimony, alone, will not be sufficient to 
establish the occurrence of his alleged stressors.  Rather, his 
service records or other independent credible evidence must 
corroborate his alleged stressors since, under the circumstances 
of this case, VA is not required to accept his uncorroborated 
account of a stressor.  See, e.g., Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

The veteran's alleged stressors primarily involve a crash landing 
under fire upon his arrival in Vietnam, traveling in convoys that 
drew sniper fire, and a rocket attack that blew up jet fuel during 
an enemy attempt to overrun his compound.  Unfortunately, his 
inability to provide greater detail about the names of anyone who 
was killed or injured or greater detail about the time frames for 
the alleged stressful events precluded the USASCRUR's search of 
official records that might have uncovered corroborating evidence 
of these alleged stressors.  So they remain either unverified or 
unverifiable.  The veteran's unsubstantiated statements about the 
stressful events, alone, are simply insufficient to establish 
their occurrence.

The Board is well aware that VA clinicians have rendered a 
diagnosis of PTSD.  But their diagnosis was based on the veteran's 
unverified history of alleged stressors.  And as previously 
discussed, his alleged stressors could not be verified by evidence 
independent of his assertions.  The Board is not required to grant 
service connection for PTSD merely because a physician accepted, 
as credible, his description of his Vietnam experiences and in 
turn diagnosed PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the absence of a confirmed stressor in service to support the 
diagnosis of PTSD, the preponderance of the evidence is against 
the veteran's claim, meaning there is no reasonable doubt to 
resolve in his favor and his claim must be denied.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



